Case 3:20-cv-00330-DJH-LLK Document 70 Filed 10/26/20 Page 1 of 14 PageID #: 1802




                    IN THE UNITED STATES DISTRICT COURT
                       WESTERN DISTRICT OF KENTUCKY
                            LOUISVILLE DIVISION

 LEXINGTON INSURANCE COMPANY,         )
                                      )
 Plaintiff,                           )
                                      )
 vs.                                  )
                                      ) Case No. 3:20-CV-00330-DJH-LLK
 THE AMBASSADOR GROUP LLC d/b/a       )
 AMBASSADOR CAPTIVE SOLUTIONS;        ) Judge David J. Hale
 GAGLIARDI INSURANCE SERVICES, INC.; )
 GOLDENSTAR SPECIALTY INSURANCE, ) Magistrate Judge Lanny King
 LLC; PERFORMANCE INSURANCE           )
 COMPANY SPC on behalf of GOLDENSTAR )
 HOLDINGS COMPANY SP and on behalf of )
 SMART INSURE SP; and BRANDON WHITE, )
                                      )
 Defendants.                          )
                                      )

                                     )
 STATE NATIONAL INSURANCE            )
 COMPANY, INC. and NATIONAL          )
 SPECIALTY INSURANCE COMPANY,        )
                                     )
 Plaintiff-Intervenors,              )
                                     )
 vs.                                 )
                                     )
 THE AMBASSADOR GROUP LLC d/b/a      )
 AMBASSADOR CAPTIVE SOLUTIONS;       )
 BRANDON WHITE; PERFORMANCE          )
 INSURANCE COMPANY SPC; EPREMIUM )
 INSURANCE AGENCY, LLC; and          )
 GAGLIARDI INSURANCE SERVICES, INC., )
                                     )
 Defendants in Intervention.         )
                                     )
Case 3:20-cv-00330-DJH-LLK Document 70 Filed 10/26/20 Page 2 of 14 PageID #: 1803




                                  )
 GAGLIARDI INSURANCE SERVICES, INC.;
                                  )
 GOLDENSTAR SPECIALTY INSURANCE,  )
 LLC; PERFORMANCE INSURANCE       )
 COMPANY SPC,                     )
                                  )
 Cross-Claimants,                 )
                                  )
 vs.                              )
                                  )
 THE AMBASSADOR GROUP LLC d/b/a   )
 AMBASSADOR CAPTIVE SOLUTIONS and )
 BRANDON WHITE,                   )
                                  )
 Cross-Defendants.                )
                                  )
                                         JOINT STATUS REPORT

            Pursuant to the Court’s September 28, 2020 Order, Plaintiff Lexington Insurance Company

  (“Lexington”), Plaintiff-Intervenors State National Insurance Company, Inc. and National

  Specialty Insurance Company (together, “State National”), Defendants and Defendants in

  Intervention The Ambassador Group LLC d/b/a Ambassador Captive Solutions (“Ambassador”),

  Brandon White (“White”), ePremium Insurance Agency, LLC (“ePremium”), Performance

  Insurance Company SPC (“Performance”), Gagliardi Insurance Services, Inc. (“Gagliardi”) and

  Goldenstar Specialty Insurance, LLC (“Goldenstar”) hereby submit the following joint status

  report.

                I.    The Rule 26(f) Conference.

            The Rule 26(f) conference was held on October 16, 2020. The following attorneys

  participated in this conference:

                    Lexington: Adam Kaiser, Kelsey Kingsbery, Michael Hoernlein and Joel Beres;

                    State National: Steven Whitmer, Heidi Brady and Jack Wheat;

                    Ambassador: Culver Halliday and Kevin Imhof;




                                                      2
Case 3:20-cv-00330-DJH-LLK Document 70 Filed 10/26/20 Page 3 of 14 PageID #: 1804




              White: Culver Halliday and Kevin Imhof;

              ePremium: Donald Kelly; Jeffrey B. Korn;

              Performance: W. Mitchell Hall, Jr.;

              Gagliardi: Ellen Kennedy and John Spires; and

              Goldenstar: Ellen Kennedy and John Spires.

         II.     The Facts And Issues In This Case.

         This is a case involving alleged fraud and trademark infringement. State National and

  Lexington allege that some or all of the Defendants issued counterfeit insurance policies in their

  names, without their knowledge or consent, thereby defrauding the public. The alleged counterfeit

  policies purport to provide the following coverages:

               a. The counterfeit policies issued to Madera Residential, LLC purport to provide

                  homeowners and personal liability insurance to residents in real estate

                  developments across Texas;

               b. The counterfeit policies issued through Gagliardi purport to provide accident and

                  health insurance primarily to youth sports teams, leagues and athletes throughout

                  the United States;

               c. The counterfeit policies issued to Royal Waste Services, Inc. purport to provide

                  automobile, workers compensation and general liability fleet insurance for

                  commercial waste removal operations in New York;

               d. The counterfeit policies issued to Triangle Grading and Paving purport to provide

                  automobile, general liability and workers compensation insurance for construction

                  operations in the North Carolina area;




                                                   3
Case 3:20-cv-00330-DJH-LLK Document 70 Filed 10/26/20 Page 4 of 14 PageID #: 1805




               e. The counterfeit policies issued to Iron Woman Construction and Environmental

                  Services, LLC purport to provide automobile, general liability and workers

                  compensation insurance for construction operations in the Colorado and Nevada

                  areas;

               f. The counterfeit policies issued to Omega Family Services (“Omega”) purport to

                  provide medical coverage to family surrogacy services clients in the California

                  area; and

               g. The counterfeit policies issued through ePremium purport to provide renters and

                  property insurance coverage to ePremium clients who are tenants and property

                  managers throughout the United States.

         State National and Lexington further contend that Defendants Ambassador and White

  created forged and fraudulent contracts and emails in furtherance of the above schemes. State

  National and Lexington seek a permanent injunction prohibiting Defendants from further misuse

  of their names, along with money damages and other relief. Defendants generally deny the claims

  asserted, and they have in turn asserted certain cross-claims against Ambassador and White.

        III.     The Proposed Discovery Plan.

         The parties propose the following discovery plan:

                  A. Proposed Deadlines.

          Deadline for completing initial disclosures   November 9, 2020

          Deadline for amending pleadings or            March 15, 2021
          joining parties

          Fact discovery cutoff                         April 15, 2021




                                                  4
Case 3:20-cv-00330-DJH-LLK Document 70 Filed 10/26/20 Page 5 of 14 PageID #: 1806




             Deadline for initial expert reports           June 15, 2021

             Deadline for filing dispositive motions       July 1, 2021

             Deadline for rebuttal expert reports          July 15, 2021

             Deadline for supplementing disclosures        August 16, 2021
             and responses

             Deadline for filing pretrial motions, lists   September 15, 2021
             and designations

             Deadline for filing objections under          October 1, 2021
             Rule 26(a)(3)

             Trial length and date                         7 to 14 days--to proceed after October 15,
                                                           2021 as scheduled by the Court


                   B. Proposed Discovery Subjects.

         The parties believe that the nature and scope of all alleged fraud schemes require discovery,

  including information relating to:

              Insurance policies and insurance certificates (or other proof of insurance) purportedly
               issued in State National and/or Lexington’s name;

              Contracts, agreements or understandings relevant to the alleged fraud schemes;

              The pertinent captive reinsurance programs;

              Funds transferred in connection with the alleged fraud schemes;

              Claims asserted under the allegedly fraudulent insurance programs;

              The identity of all culpable parties;

              Monetary damages and other relief claimed by Lexington and State National;

              Government agencies’ interactions with the parties in connection with the alleged fraud
               schemes; and



                                                       5
Case 3:20-cv-00330-DJH-LLK Document 70 Filed 10/26/20 Page 6 of 14 PageID #: 1807




            The apportionment of responsibility among Defendants/Defendants in Intervention for
             any harm caused by the alleged fraud schemes.

                    C. The Parties’ Rule 26(f)(3) Views And Proposals.

         The parties’ views and proposals with respect to each of the items set forth in Rule 26(f)(3)

  are as follows:

        What changes should be made in the timing, form, or requirement for disclosures
         under Rule 26(a), including a statement of when initial disclosures were made or will be
         made.

         The parties do not propose any changes to the form or requirements for disclosures under

  Rule 26(a). With respect to timing, the parties propose that the initial disclosures be made by

  November 9, 2020.

        The subjects on which discovery may be needed, when discovery should be completed, and
         whether discovery should be conducted in phases or be limited to or focused on particular
         issues.

         The parties outline the subjects on which discovery may be needed in Section III.B above.

  The parties propose that fact discovery be completed by August 15, 2021, as outlined in Section

  III.A above.

        Any issues about disclosure, discovery, or preservation of electronically stored
         information, including the form or forms in which it should be produced.

         The parties confirm that they have each implemented document preservation measures for

  electronically stored information (ESI), including electronic messages and electronic documents.

  The parties agree that ESI shall be produced in Native format with all accompanying, non-

  privileged metadata. State National and Lexington will request that the Court order the parties to

  secure immediately the cellular phones of all pertinent individuals (including Brandon White, Troy

  Scott, and Chad Scott) and mirror image those phones in order to preserve and extract relevant text

  message information. ePremium has asked Troy Scott and Chad Scott to preserve their cellular



                                                  6
Case 3:20-cv-00330-DJH-LLK Document 70 Filed 10/26/20 Page 7 of 14 PageID #: 1808




  phones (among other documents they have relating to the matters in this litigation), but does not

  have possession, custody or control over their cellular phones.

          Any issues about claims of privilege or of protection as trial-preparation materials,
           including -- if the parties agree on a procedure to assert these claims after production --
           whether to ask the court to include their agreement in an order under Federal Rule of
           Evidence 502.

           The parties request that the Court enter the proposed Agreed Rule 502(d) Order attached

  as Exhibit 1.

          What changes should be made in the limitations on discovery imposed under the Federal
           Rules of Civil Procedure or by local rule, and what other limitations should be imposed.

           The parties propose no changes to the discovery permitted under the Federal and Local

  Rules.

          Any other orders that the court should issue under Rule 26(c) or under Rule 16(b) and (c).

           The parties are working together to address this issue.

           IV.    Trial Length And Date.

           The parties estimate that the trial will likely last for one to two weeks and propose that it

  proceed after October 15, 2021 as outlined in Section III.A above.

           V.     Alternative Dispute Resolution.

           The parties are open to scheduling a mediation following the conclusion of certain

  discovery.

           VI.    Referral To A Magistrate Judge.

           The parties do not consent to having this case tried before a magistrate judge of this Court.




                                                    7
Case 3:20-cv-00330-DJH-LLK Document 70 Filed 10/26/20 Page 8 of 14 PageID #: 1809




  Dated: October 26, 2020

  JOINTLY SUBMITTED BY:

   Counsel for Plaintiffs in Intervention State       Counsel for Plaintiff Lexington Insurance
   National Insurance Company, Inc. and               Company
   National Specialty Insurance Company

   /s/ Peter J. Rosene                                /s/ Michael R. Hoernlein

   Jack A. Wheat                                      Joel T. Beres
   Peter J. Rosene                                    Carolyn P. Michener
   McBRAYER PLLC                                      STITES & HARBISON, PLLC
   500 W. Jefferson St., Suite 2400                   400 West Market Street, Suite 1800
   Louisville, KY 40202                               Louisville, KY 40202
   Phone: (502) 327-5400                              (502) 587-3400
   jwheat@mcbrayerfirm.com                            jberes@stites.com
   prosene@mcbrayerfirm.com                           cmichener@stites.com

   - and –                                            - and –

   Steven T. Whitmer (pro hac vice)                   Adam J. Kaiser
   Julie L. Young (pro hac vice)                      Joanna H. Schorr
   LOCKE LORD LLP                                     ALSTON & BIRD, LLP
   111 South Wacker Drive                             90 Park Avenue
   Chicago, IL 60606                                  New York, NY 10016
   Phone: (312) 443-0700                              (212) 210-9400
   swhitmer@lockelord.com                             adam.kaiser@alston.com
   jyoung@lockelord.com                               joanna.schorr@alston.com

   Counsel for Defendants, Defendants in              Counsel for Defendant, Defendant in
   Intervention and Cross Defendants The              Intervention and Cross Claimant
   Ambassador Group LLC d/b/a Ambassador              Gagliardi Insurance Services, Inc.
   Captive Solutions & Brandon White

   /s/ Culver V. Halliday                             /s/ Ellen Arvin Kennedy

   Christopher E. Schaefer                            Ellen Arvin Kennedy
   Culver V. Halliday                                 John M. Spires
   Douglas C. Ballantine                              DINSMORE & SHOHL LLP
   Kevin A. Imhof                                     100 West Main Street, Suite 900
   STOLL KEENON OGDEN PLLC                            Lexington, KY 40507
   500 W. Jefferson Street, Suite 2000                Phone: (859) 425-1000
   Louisville, KY 40202                               ellen.kennedy@dinsmore.com
   Phone: (502) 333-6000                              john.spires@dinslaw.com



                                                  8
Case 3:20-cv-00330-DJH-LLK Document 70 Filed 10/26/20 Page 9 of 14 PageID #: 1810




  christopher.schaefer@skofirm.com
  culver.halliday@skofirm.com
  douglas.ballantine@skofirm.com
  kevin.imhof@skofirm.com

  Counsel for Defendant and Cross Claimant       Counsel for Defendant, Defendant in
  Goldenstar Specialty Insurance, LLC            Intervention and Cross Claimant
                                                 Performance Insurance Company SPC

  /s/ Ellen Arvin Kennedy                        /s/ W. Mitchell Hall, Jr.

  Ellen Arvin Kennedy                            Keri E. Hieneman
  John M. Spires                                 W. Mitchell Hall, Jr.
  DINSMORE & SHOHL LLP                           VANANTWERP, MONGE, JONES,
  100 West Main Street, Suite 900                EDWARDS & MCCANN, LLP
  Lexington, KY 40507                            P.O. Box 1111
  Phone: (859) 425-1000                          Ashland, KY 41105-1111
  ellen.kennedy@dinsmore.com                     606-329-2929
  john.spires@dinslaw.com                        khieneman@vanattys.com
                                                 whall@vanattys.com

  Counsel for Defendant and Defendant in
  Intervention ePremium Insurance Agency,
  LLC

  /s/ Donald J. Kelly

  Donald J. Kelly
  WYATT, TARRANT & COMBS, LLP
  400 West Market Street, Suite 2000
  Louisville, KY 40202
  Phone: (502) 562-7327
  dkelly@wyattfirm.com




                                             9
Case 3:20-cv-00330-DJH-LLK Document 70 Filed 10/26/20 Page 10 of 14 PageID #: 1811




                             Exhibit 1
Case 3:20-cv-00330-DJH-LLK Document 70 Filed 10/26/20 Page 11 of 14 PageID #: 1812




                    IN THE UNITED STATES DISTRICT COURT
                       WESTERN DISTRICT OF KENTUCKY
                            LOUISVILLE DIVISION

  LEXINGTON INSURANCE COMPANY,         )
                                       )
  Plaintiff,                           )
                                       )
  vs.                                  )
                                       ) Case No. 3:20-CV-00330-DJH-LLK
  THE AMBASSADOR GROUP LLC d/b/a       )
  AMBASSADOR CAPTIVE SOLUTIONS;        ) Judge David J. Hale
  GAGLIARDI INSURANCE SERVICES, INC.; )
  GOLDENSTAR SPECIALTY INSURANCE, ) Magistrate Judge Lanny King
  LLC; PERFORMANCE INSURANCE           )
  COMPANY SPC on behalf of GOLDENSTAR )
  HOLDINGS COMPANY SP and on behalf of )
  SMART INSURE SP; and BRANDON WHITE, )
                                       )
  Defendants.                          )
                                       )

                                      )
  STATE NATIONAL INSURANCE            )
  COMPANY, INC. and NATIONAL          )
  SPECIALTY INSURANCE COMPANY,        )
                                      )
  Plaintiff-Intervenors,              )
                                      )
  vs.                                 )
                                      )
  THE AMBASSADOR GROUP LLC d/b/a      )
  AMBASSADOR CAPTIVE SOLUTIONS;       )
  BRANDON WHITE; PERFORMANCE          )
  INSURANCE COMPANY SPC; EPREMIUM )
  INSURANCE AGENCY, LLC; and          )
  GAGLIARDI INSURANCE SERVICES, INC., )
                                      )
  Defendants in Intervention.         )
                                      )
Case 3:20-cv-00330-DJH-LLK Document 70 Filed 10/26/20 Page 12 of 14 PageID #: 1813




                                   )
  GAGLIARDI INSURANCE SERVICES, INC.;
                                   )
  GOLDENSTAR SPECIALTY INSURANCE,  )
  LLC; PERFORMANCE INSURANCE       )
  COMPANY SPC,                     )
                                   )
  Cross-Claimants,                 )
                                   )
  vs.                              )
                                   )
  THE AMBASSADOR GROUP LLC d/b/a   )
  AMBASSADOR CAPTIVE SOLUTIONS and )
  BRANDON WHITE,                   )
                                   )
  Cross-Defendants.                )
                                   )
                                 AGREED RULE 502(D) ORDER

        Pursuant to Rule 502(d) of the Federal Rules of Evidence, all parties to this action jointly

  request entry of this Agreed Order, which is intended to prevent attorney-client and work product

  privilege or protection from being waived by disclosure connected with the captioned litigation.

        IT IS HEREBY ORDERED, ON CONSENT OF THE PARTIES:

            1.   The production of privileged or work-product protected documents, electronically

  stored information (“ESI”) or information, whether inadvertent or otherwise, is not a waiver of the

  privilege or protection from discovery in this case or in any other federal or state proceeding. This

  Order shall be interpreted to provide the maximum protection allowed by Federal Rule of Evidence

  502(d).

            2.   Nothing contained herein is intended to or shall serve to limit a party’s right to

  conduct a review of documents, ESI or information (including metadata) for relevance,

  responsiveness and/or segregation of privileged and/or protected information before production.




                                                       JUDGE DAVID J. HALE


                                                   2
Case 3:20-cv-00330-DJH-LLK Document 70 Filed 10/26/20 Page 13 of 14 PageID #: 1814




   CONSENTED TO BY:

    Counsel for Plaintiffs in Intervention State       Counsel for Plaintiff Lexington Insurance
    National Insurance Company, Inc. and               Company
    National Specialty Insurance Company

    /s/ Peter J. Rosene                                /s/ Michael R. Hoernlein

    Jack A. Wheat                                      Joel T. Beres
    Peter J. Rosene                                    Carolyn P. Michener
    McBRAYER PLLC                                      STITES & HARBISON, PLLC
    500 W. Jefferson St., Suite 2400                   400 West Market Street, Suite 1800
    Louisville, KY 40202                               Louisville, KY 40202
    Phone: (502) 327-5400                              (502) 587-3400
    jwheat@mcbrayerfirm.com                            jberes@stites.com
    prosene@mcbrayerfirm.com                           cmichener@stites.com

    - and –                                            - and –

    Steven T. Whitmer (pro hac vice)                   Adam J. Kaiser
    Julie L. Young (pro hac vice)                      Joanna H. Schorr
    LOCKE LORD LLP                                     ALSTON & BIRD, LLP
    111 South Wacker Drive                             90 Park Avenue
    Chicago, IL 60606                                  New York, NY 10016
    Phone: (312) 443-0700                              (212) 210-9400
    swhitmer@lockelord.com                             adam.kaiser@alston.com
    jyoung@lockelord.com                               joanna.schorr@alston.com

    Counsel for Defendants, Defendants in              Counsel for Defendant, Defendant in
    Intervention and Cross Defendants The              Intervention and Cross Claimant Gagliardi
    Ambassador Group LLC d/b/a Ambassador              Insurance Services, Inc.
    Captive Solutions & Brandon White

    /s/ Culver V. Halliday                             /s/ Ellen Arvin Kennedy

    Christopher E. Schaefer                            Ellen Arvin Kennedy
    Culver V. Halliday                                 John M. Spires
    Douglas C. Ballantine                              DINSMORE & SHOHL LLP
    Kevin A. Imhof                                     100 West Main Street, Suite 900
    STOLL KEENON OGDEN PLLC                            Lexington, KY 40507
    500 W. Jefferson Street, Suite 2000                Phone: (859) 425-1000
    Louisville, KY 40202                               ellen.kennedy@dinsmore.com
    Phone: (502) 333-6000                              john.spires@dinslaw.com




                                                   3
Case 3:20-cv-00330-DJH-LLK Document 70 Filed 10/26/20 Page 14 of 14 PageID #: 1815




    christopher.schaefer@skofirm.com
    culver.halliday@skofirm.com
    douglas.ballantine@skofirm.com
    kevin.imhof@skofirm.com

    Counsel for Defendant and Cross Claimant       Counsel for Defendant, Defendant in
    Goldenstar Specialty Insurance, LLC            Intervention and Cross Claimant
                                                   Performance Insurance Company SPC

    /s/ Ellen Arvin Kennedy                        /s/ W. Mitchell Hall, Jr.

    Ellen Arvin Kennedy                            Keri E. Hieneman
    John M. Spires                                 W. Mitchell Hall, Jr.
    DINSMORE & SHOHL LLP                           VANANTWERP, MONGE, JONES,
    100 West Main Street, Suite 900                EDWARDS & MCCANN, LLP
    Lexington, KY 40507                            P.O. Box 1111
    Phone: (859) 425-1000                          Ashland, KY 41105-1111
    ellen.kennedy@dinsmore.com                     606-329-2929
    john.spires@dinslaw.com                        khieneman@vanattys.com
                                                   whall@vanattys.com

    Counsel for Defendant and Defendant in
    Intervention ePremium Insurance Agency,
    LLC

    /s/ Donald J. Kelly

    Donald J. Kelly
    WYATT, TARRANT & COMBS, LLP
    400 West Market Street, Suite 2000
    Louisville, KY 40202
    Phone: (502) 562-7327
    dkelly@wyattfirm.com




                                               4
